Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2017

                                       No. 04-17-00052-CV

                                IN THE INTEREST OF B.P.C.,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-02000
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

       This is an accelerated appeal in a suit affecting the parent child relationship that was filed
by a governmental entity seeking managing conservatorship and termination of parental rights.
The appeal is therefore subject to an accelerated disposition standard. See TEX. RULES OF
JUDICIAL ADMIN. 6.2(a).

       The briefs of appellees were due April 17, 2017. Appellee Texas Department of Family
and Protective Services filed a brief waiver. The appellee father, M.L.H., did not file a brief or a
motion for extension of time. We therefore issued an order advising Albert Elias Chaires,
appointed counsel for M.L.H., that the appellee’s brief must be filed by May 1 or the appeal
would be submitted without an appellee’s brief. Chaires responded to our order by filing a
motion to withdraw as counsel.

       We deny the motion to withdraw as counsel. We order the brief of appellee M.L.H. due
May 11, 2017. If the brief is not filed by the date ordered, the appeal will be submitted for
decision without a brief from appellee. We further counsel Chaires that he must identify the
minor child and the parents by use of an alias in all papers submitted to this court and that all
documents must be redacted accordingly. TEX. R. APP. P. 9.8.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.
___________________________________
Keith E. Hottle
Clerk of Court